             Case 18-34658 Document 503 Filed in TXSB on 05/26/20 Page 1 of 10



                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

    In re:                                                     §              Case No. 18-34658
                                                               §
    HOUTEX BUILDERS, LLC et al. ,1                             §               Chapter 11
                                                               §
                        DEBTORS.                               §                 Jointly Administered
                                                               §

                                 DEBTORS’ WITNESS AND EXHIBIT LIST

    Judge:                            Hon. Jeffrey P. Norman
    Hearing Date:                     Thursday, May 28, 2020
    Hearing Time:                     9:30 a.m. (CT)
    Parties’ Names:                   HouTex Builders, LLC; 2203 Looscan Lane, LLC; and 415
                                      Shadywood, LLC
    Attorneys’ Names:                 Charles M. Rubio; Brian R. Hogue
    Attorneys’ Telephone:             (713) 333-5100
    Nature of Proceeding:             Hearing on:

                                           •    Debtors’ Omnibus Objection To CD Homes’s Proofs of Claims [ECF
                                                324] [Relating to Claim Nos. 12, 13 and 16 in Case No. 18-
                                                34658; Claim Nos. 4, 5, 6 and 7 in Case No. 18-34659, and Claim
                                                Nos. 3 and 4 in Case No. 18-34660]; preliminary hearing to
                                                determine the contractual relationships between the litigants, as
                                                set forth in the Court’s March 24, 2020 scheduling order, as
                                                amended; and

                                           •    Motion To Enforce Sanctions Order & For Additional Sanctions [482].



             Diamond McCarthy LLP (“Diamond McCarthy”), counsel to HouTex Builders, LLC; 2203

Looscan Lane, LLC; and 415 Shadywood, LLC (collectively, the “Debtors”), hereby submits this

Witness and Exhibit List in connection with the hearing to be held on Thursday, May 28, 2020, at 9:30

a.m. (Central Time) (the “Hearing”) on the Debtors’ Omnibus Objection To CD Homes’s Proofs of Claims [ECF


1            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Houtex Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415 Shadywood,
             LLC (7627).
          Case 18-34658 Document 503 Filed in TXSB on 05/26/20 Page 2 of 10



  324] [Relating to Claim Nos. 12, 13 and 16 in Case No. 18-34658; Claim Nos. 4, 5, 6 and 7 in Case No.

  18-34659, and Claim Nos. 3 and 4 in Case No. 18-34660]; preliminary hearing to determine the contractual

  relationships between the litigants, as set forth in the Court’s March 24, 2020 scheduling order, as amended;

  and Motion To Enforce Sanctions Order & For Additional Sanctions [482].

                                                 WITNESSES

          Diamond McCarthy may call any of the following witnesses at the Hearing, whether in person

  or by proffer:

          1. Charles Foster

          2. Robert Parker

          3. Anna Williams

          4. Any witness called by another party.

                                                  EXHIBITS


          Diamond McCarthy may offer for admission into evidence any of the following exhibits at the

  Hearing:

                                                                                    Admitted/
Ex.                     Description                      Offered      Objection       Not            Disposition
                                                                                    Admitted

  1.   Contractor Agreement, Investor
       Agreement, and Option Agreement
       between CD Homes, LLC and 2203
       Looscan Lane, LLC dated August 29,
       2014

  2.   Contractor Agreement, Investor
       Agreement, and Option Agreement
       between CD Homes, LLC and 415
       Shadywood LLC dated October 24, 2014




                                                        2
         Case 18-34658 Document 503 Filed in TXSB on 05/26/20 Page 3 of 10




                                                                        Admitted/
Ex.                  Description                  Offered   Objection     Not       Disposition
                                                                        Admitted

  3.   Contractor Agreement and Investor
       Agreement between CD Homes, LLC and
       HouTex Builders, LLC dated July 2, 2014
       (3 Thornblade)

  4.   Contractor Agreement, Investor
       Agreement, and Option Agreement
       between CD Homes, LLC and HouTex
       Builders, LLC dated May 16, 2013 (5325
       Lynbrook)

  5.   Proof of Claim No. 6 filed by Great
       Southwestern Financial Corp. in Case No.
       18-34658 against HouTex Builders, LLC

  6.   Proof of Claim No. 15 filed by Spirit of
       Texas Bank in Case No. 18-34658 against
       HouTex Builders, LLC

  7.   Sources and Uses of Funds

  8.   Transcript of March 20, 2019 Deposition
       of Bob Parker with exhibits

  9.   Transcript of May 14, 2019 Deposition of
       Bob Parker with exhibits

  10. Transcript of June 14, 2019 Deposition of
      Bob Parker with exhibits

  11. Transcript of February 1, 2019 Deposition
      of Jim Nored with exhibits

  12. Transcript of September 26, 2018 Hearing
      in Case No. 18-34658, In re HouTex
      Builders, LLC, et al.




                                                  3
         Case 18-34658 Document 503 Filed in TXSB on 05/26/20 Page 4 of 10




                                                                        Admitted/
Ex.                  Description                  Offered   Objection     Not       Disposition
                                                                        Admitted

  13. Transcript of November 19, 2018 Hearing
      in Case No. 18-34658, In re HouTex
      Builders, LLC, et al.

  14. Transcript of December 5, 2018 Hearing
      in Case No. 18-34658, In re HouTex
      Builders, LLC, et al.

  15. Transcript of December 10, 2018 Hearing
      in Case No. 18-34658, In re HouTex
      Builders, LLC, et al.

  16. Transcript of December 17, 2018 Hearing
      in Case No. 18-34658, In re HouTex
      Builders, LLC, et al.

  17. Transcript of March 25, 2019 Hearing in
      Case No. 18-34658, In re HouTex Builders,
      LLC, et al.

  18. Transcript of March 27, 2019 Hearing in
      Case No. 18-34658, In re HouTex
      Builders, LLC, et al.

  19. Looscan Closing Statement

  20. Shadywood Closing Statement

  21. Thronblade Closing Statement

  22. Analysis of West Alabama Sale

  23. Trustmark Bank Register September 25,
      2012 through June 30, 2013

  24. Trustmark Bank Register July 1, 2013
      through August 23, 2018




                                                  4
         Case 18-34658 Document 503 Filed in TXSB on 05/26/20 Page 5 of 10




                                                                      Admitted/
Ex.                 Description                 Offered   Objection     Not       Disposition
                                                                      Admitted

  25. CommunityBank of Texas Register
      September 25, 2012 through June 30,
      2014

  26. CommunityBank of Texas Register July 1,
      2014 through December 31, 2014

  27. CommunityBank of Texas Register
      January 1, 2015 through June 30, 2015

  28. CommunityBank of Texas Register July 1,
      2015 through December 31, 2015

  29. CommunityBank of Texas Register
      January 1, 2016 through June 30, 2016

  30. CommunityBank of Texas Register July1,
      2016 through December 31, 2016

  31. CommunityBank of Texas Register
      January 1, 2017 through June 30, 2017

  32. CommunityBank of Texas Register July 1,
      2017 through December 31, 2017

  33. CommunityBank of Texas Register
      January 1, 2018 through August 23, 2018

  34. Order Granting Motion to Compel [ECF
      No. 246]

  35. Order Granting Sanction Against Robert
      Parker [ECF No. 314]

  36. Great Southwest – Deed of Trust 3
      Thornblade $126k

  37. 3 Thornblade – Deed of Trust $223k



                                                5
        Case 18-34658 Document 503 Filed in TXSB on 05/26/20 Page 6 of 10




                                                                      Admitted/
Ex.                 Description                 Offered   Objection     Not       Disposition
                                                                      Admitted

  38. Nored Lien – Deed of Trust 3
      Thornblade $224k

  39. Nored Lien – Deed of Trust 3
      Thornblade $118k

  40. Hmaidan & Hmaidan Second Deed of
      Trust

  41. Pensco Trust – 415 Shadwood May 10,
      2018

  42. Cedar Creek Deed of Trust

  43. Nored – Deed of Trust Lynbrook $339k

  44. Nored – Deed of Trust Lynbrook $90k

  45. Summary of Members Draw for
      Trustmark Bank and Community Bank of
      Texas

  46. Service on Anna Williams

  47. Service on Jim Nored

  48. Service on Robert Parker

  49. Request for Production to Robert Parker

  50. Premarital Agreement of Robert Parker
      and Anna Williams

  51. Anna Williams Declaration

  52. Robert Parker Declaration




                                                6
         Case 18-34658 Document 503 Filed in TXSB on 05/26/20 Page 7 of 10




                                                                       Admitted/
Ex.                 Description                  Offered   Objection     Not       Disposition
                                                                       Admitted

  53. Anna Williams's and CD Homes, LLC's
      Response to NMRO Holdings LLC's
      Motion to Reconsider or for New Trial

  54. Exhibit A - Affidavit of John H.
      McFarland to Motion to Reconsider

  55. Exhibit B - Declaration of Anna Williams
      to Motion to Reconsider

  56. Transcript of December 10, 2015
      Deposition of Anna Williams

  57. Errata Sheet to Deposition of Anna
      Williams December 10, 2015

  58. Proof of Claim No. 9 filed by Anna
      Williams in Case No. 18-34658 against
      HouTex Builders, LLC

  59. Proof of Claim No. 10 filed by 1040 Hyde
      Park LLC in Case No. 18-34658 against
      HouTex Builders, LLC
  60. Proof of Claim No. 11 filed by 1040 Hyde
      Park LLC in Case No. 18-34658 against
      HouTex Builders, LLC
  61. Proof of Claim No. 12 filed by CD
      Homes, LLC in Case No. 18-34658
      against HouTex Builders, LLC
  62. Proof of Claim No. 13 filed by CD
      Homes, LLC in Case No. 18-34658
      against HouTex Builders, LLC

  63. Proof of Claim No. 16 filed by CD
      Homes, LLC in Case No. 18-34658
      against HouTex Builders, LLC




                                                 7
         Case 18-34658 Document 503 Filed in TXSB on 05/26/20 Page 8 of 10




                                                                      Admitted/
Ex.                 Description                 Offered   Objection     Not       Disposition
                                                                      Admitted

  64. Proof of Claim No. 3 filed by Anna
      Williams in Case No. 18-34659 against
      415 Shadywood, LLC

  65. Proof of Claim No. 4 filed by CD Homes,
      LLC in Case No. 18-34659 against 415
      Shadywood, LLC

  66. Proof of Claim No. 5 filed by CD Homes,
      LLC in Case No. 18-34659 against 415
      Shadywood, LLC

  67. Proof of Claim No. 6 filed by CD Homes,
      LLC in Case No. 18-34659 against 415
      Shadywood, LLC

  68. Proof of Claim No. 7 filed by CD Homes,
      LLC in Case No. 18-34659 against 415
      Shadywood, LLC

  69. Proof of Claim No. 8 filed by 1040 Hyde
      Park, LLC in Case No. 18-34659 against
      415 Shadyood, LLC

  70. Proof of Claim No. 9 filed by 1040 Hyde
      Park, LLC in Case No. 18-34659 against
      415 Shadyood, LLC

  71. Proof of Claim No. 3 filed by CD Homes,
      LLC in Case No. 18-34660 against 2203
      Looscan Lane, LLC

  72. Proof of Claim No. 4 filed by CD Homes,
      LLC in Case No. 18-34660 against 2203
      Looscan Lane, LLC

  73. Proof of Claim No.5 filed by Anna
      Williams in Case No. 18-34660 against
      2203 Looscan Lane, LLC


                                                8
         Case 18-34658 Document 503 Filed in TXSB on 05/26/20 Page 9 of 10




                                                                       Admitted/
Ex.                  Description                 Offered   Objection     Not       Disposition
                                                                       Admitted

  74. March 16, 2017 Second Deed of Trust
      between Houtex Builders, LLC and
      Hmaidan & Hmaidan LLC

  75. Transcript of March 28, 2019 Hearing in
      Case No. 18-34658, In re HouTex
      Builders, LLC, et al.

  76. Transcript of July 16, 2020 Hearing in
      Case No. 19-32825, In re HL Builders,
      LLC.

  77. Transcript of August 15, 2020 Hearing in
      Case No. 19-32825, In re HL Builders,
      LLC.

  78. Transcript of August 20, 2020 Hearing in
      Case No. 19-32825, In re HL Builders,
      LLC.

  79. Houtex – Spirit of Texas Bank
      Documents [HOUTEX00001-
      HOUTEX00394]

  80. Project Recap 3054 Locke Lane

  81. Parker Response to HouTex RFP – May
      22, 2020

  82. Parker Responsive Documents – May 22,
      2020

  83. Parker Supplemental Responsive
      Documents

  84. Project Recap Ella Lee

  85. Crab Orchard Documents



                                                 9
       Case 18-34658 Document 503 Filed in TXSB on 05/26/20 Page 10 of 10



       Diamond McCarthy reserves the right to supplement, amend or delete any witness and exhibit

prior to the hearing. Diamond McCarthy also reserves the right to use any exhibit presented by any

other party and to ask the Court to take judicial notice of any document. Finally, Diamond McCarthy

reserves the right to introduce exhibits previously admitted.

Dated: May 26, 2020                                    Respectfully submitted,

                                                       DIAMOND McCARTHY LLP

                                                       /s/ Charles M. Rubio
                                                       Charles M. Rubio
                                                       TBA No. 24083768
                                                       crubio@diamondmccarthy.com
                                                       Two Houston Center
                                                       909 Fannin, 37th Floor
                                                       Houston, TX 77010
                                                       Telephone: (713) 333-5100
                                                       Facsimile: (713) 333-5199

                                                       Counsel to the Debtors




                                                  10
